DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/11/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0225436 ‒hereinafter Wang) in view of Yamamoto et al. (US 2018/0039444 ‒hereinafter Yamamoto), and further in view of Hwang et al. (US 2016/0180898 ‒hereinafter Hwang).

Regarding claim 1, Wang discloses a method, comprising:
determining initial values (i.e. first operating frequency; para 0007) of a memory interface (an input/output of device 102 for receiving/transmitting signals; fig. 1) of a data storage device (102; fig. 1), wherein the initial values include a minimum frequency (i.e. a lowest pass frequency for plot 200; fig. 2), a maximum frequency (i.e. a highest pass frequency for plot 200; fig. 2);
receiving an input trigger (i.e. initiation from controller 120; fig. 1 para 0032);
adjusting frequency (para 0006, 0063 Wang) and voltage (para 0014, 0061 Wang) of the memory interface;
calibrating the frequency (i.e. between high and low operating frequencies; fig. 2) to obtain a maximum possible frequency (i.e. highest pass frequency for plot 200; fig. 2) for the memory interface; and
checking a transmitted pattern (i.e. data pattern; para 0006) across the memory interface for errors (the data pattern transmitted is checked for errors; para 0006, 0030).
Wang does not expressly disclose a minimum write frequency, a minimum read frequency, a maximum write frequency and a maximum read frequency; wherein the adjusting comprises: performing a first operation at a first frequency to determine a first data pattern; 
Yamamoto discloses values for a minimum write frequency, a minimum read frequency (fig. 8: maximum read frequency 804 and maximum write frequency 802 are determined by monitoring write frequencies), values for a maximum write frequency and a maximum read frequency (fig. 8: maximum read frequency 804 and maximum write frequency 802 are determined by monitoring read and write frequencies).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Wang is modifiable as taught by Yamamoto for the purpose of extending the lifetime of a storage device to reduce costs related to managing the storage device (para 0012 of Yamamoto).
Hwang discloses wherein the adjusting comprises (fig. 4): performing a first operation (fig. 4: S140) at a first frequency (a frequency of signal RDQS; para 0074) to determine a first data pattern (fig. 3, 5: RDATA); performing a second operation (fig. 4: S120) at a second frequency (a frequency of signal PDQS; para 0072) to determine a second data pattern (fig. 3, 5: PDATA); determining whether the first pattern equals the second data pattern (fig. 4: S160); and adjusting the first frequency (fig. 4: RDQS) in response to the determining whether the first data pattern equals the second data pattern (in response to step S160, the first frequency RDQS is adjusted by phase shift block 123, in which a phase of RDQS is shifted; para 0073).
(para 0106 of Hwang).

Regarding claim 2, Wang discloses the method, wherein the input trigger is selected from the group consisting of: host configuration information, host platform information, data storage device internal inputs, device lifetime information, device temperature, voltage, and combinations thereof (para 0032).

Regarding claim 3, Wang discloses the method, wherein the initial values of the memory interface comply with a maximum read and write power (i.e. high-speed power mode; para 0008) that can be consumed (i.e. used during operating modes; para 0010, 0039) by the memory interface.

Regarding claim 4, Wang discloses the method, wherein checking for errors includes read-write comparing (a number of errors detected in a read operation is compared to a threshold; para 0006).

Regarding claim 5, Wang discloses the method, wherein checking for errors includes ensuring a number of errors is below a predefined threshold (ensuring a number of errors does not exceed a threshold; para 0007).

Regarding claim 6, Wang discloses the method, further comprising:
receiving a new input trigger (i.e. initiation from the controller 120 for additional processes; para 0050); and
repeating the adjusting, calibrating and checking (i.e. for the additional processes; para 0037-0038, 0050).

Regarding claim 7, Wang discloses the method, wherein adjusting the frequency comprises increasing the frequency (i.e. increasing the frequency to a higher frequency in plot 200, 220; fig. 2).

Regarding claim 8, Wang discloses the method, wherein adjusting the voltage comprises decreasing the voltage (i.e. decreasing the voltage to a voltage that is lesser than an estimated voltage; para 0014).

Regarding claim 9, Wang discloses a method, comprising:
determining initial values (i.e. first operating frequency; para 0007) of a memory interface (an input/output of device 102 for receiving/transmitting signals; fig. 1) of a data storage device (102; fig. 1), wherein the initial values include a minimum frequency (i.e. a lowest pass frequency for plot 200; fig. 2), a maximum frequency (i.e. a highest pass frequency for plot 200; fig. 2);
decreasing or increasing the frequency of the memory interface (i.e. decreasing the frequency to a lower frequency in plot 200, 220; fig. 2);
increasing voltage to the memory interface (i.e. increasing a voltage to a higher voltage; para 0061); and
repeating the determining, decreasing and increasing (i.e. in a second time in plot 220; para 0056) while ensuring a number of errors observed remains below a predefined threshold (ensuring a number of errors does not exceed a threshold; para 0007).
Wang does not expressly disclose a minimum write frequency, a minimum read frequency, a maximum write frequency and a maximum read frequency; wherein the decreasing or increasing comprises: performing a first operation at a first frequency to determine a first data pattern; performing a second operation at a second frequency to determine a second data pattern; determining whether the first pattern equals the second data pattern; and adjusting the first frequency in response to the determining whether the first data pattern equals the second data pattern.
Yamamoto discloses values for a minimum write frequency, a minimum read frequency (fig. 8: maximum read frequency 804 and maximum write frequency 802 are determined by monitoring write frequencies), values for a maximum write frequency and a maximum read frequency (fig. 8: maximum read frequency 804 and maximum write frequency 802 are determined by monitoring read and write frequencies).
(para 0012 of Yamamoto).
Hwang discloses performing a first operation (fig. 4: S140) at a first frequency (a frequency of signal RDQS; para 0074) to determine a first data pattern (fig. 3, 5: RDATA); performing a second operation (fig. 4: S120) at a second frequency (a frequency of signal PDQS; para 0072) to determine a second data pattern (fig. 3, 5: PDATA); determining whether the first pattern equals the second data pattern (fig. 4: S160); and adjusting the first frequency (fig. 4: RDQS) in response to the determining whether the first data pattern equals the second data pattern (in response to step S160, the first frequency RDQS is adjusted by phase shift block 123, in which a phase of RDQS is shifted; para 0073).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Wang is modifiable as taught by Hwang for the purpose of improving data accessing speed by compensating for skews in signal propagation, which further increases the overall reliability of the memory device (para 0106 of Hwang).

Regarding claim 10, Wang discloses the method, further comprising:
receiving information regarding host device bus mode configuration or host device power class configuration (para 0032), wherein the receiving occurs prior to decreasing the (in response to detecting, i.e. receiving information, decreasing the frequency to a lower frequency in plot 200, 220; fig. 2).

Regarding claim 11, Wang discloses the method, further comprising:
receiving information regarding host device power specifications or host device power high and low power configurations (para 0032), wherein the receiving occurs prior to decreasing the frequency (in response to detecting, i.e. receiving information, decreasing the frequency to a lower frequency in plot 200, 220; fig. 2).

Regarding claim 12, Wang discloses the method, further comprising:
receiving information regarding data storage device bottlenecks or data storage device capacitance (para 0032), wherein the receiving occurs prior to decreasing the frequency (in response to detecting, i.e. receiving information, decreasing the frequency to a lower frequency in plot 200, 220; fig. 2).

Regarding claim 13, Wang discloses the method, wherein the data storage device bottlenecks includes information regarding one or more of maximum LDPC decode time, memory device programming time, parallelism, number of FIMs, and memory device state (para 0032).

Regarding claim 14, Wang discloses the method, further comprising:
(para 0032), wherein the receiving occurs prior to decreasing the frequency (in response to detecting, i.e. receiving information, decreasing the frequency to a lower frequency in plot 200, 220; fig. 2).

Regarding claim 15, Wang discloses the method, further comprising:
receiving information regarding detected data storage device temperature (para 0032), wherein the receiving occurs prior to decreasing the frequency (in response to detecting, i.e. receiving information, decreasing the frequency to a lower frequency in plot 200, 220; fig. 2).

Regarding claim 16, Wang discloses the method, further comprising:
receiving information regarding detected data storage device voltage (para 0032), wherein the receiving occurs prior to decreasing the frequency (in response to detecting, i.e. receiving information, decreasing the frequency to a lower frequency in plot 200, 220; fig. 2).

Allowable Subject Matter
Claim(s) 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 17 (and all dependent claim(s) 18-20 therefrom), the prior art fails to teach or suggest the claimed limitations, namely a step for increasing the first equals the second data pattern; and a step for decreasing the first frequency if the first data pattern does not equal the second data pattern.
The allowable claims are supported in at least fig. 7 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-           (fax 571-273-2267).  The examiner can normally be reached on M Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______